Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Claim 4 recites “a first member and a second member respectively having fluid passages that are in communication with each other” in lines 1-2 and should be deleted since the seal structure of claim 1 previously recites the same.
Claim 6 recites “a first member and a second member respectively having fluid passages that are in communication with each other” in lines 1-2 and should be deleted since the seal structure of claim 1 previously recites the same.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Claims 4 and 6 recite the limitation “a fastening means configured to” in line 3 respectively. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 “a fastening means (nut or the like)” in [0002].  
For purposes of the examination, examiner will interpret “fastening means” as a nut.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "or the like" (See the section above under Claim Interpretation regarding the limitation “a fastening means configured to” interpreted under 35 U.S.C. 112(f)) renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "or the like" (See the section above under Claim Interpretation regarding the limitation “a fastening means configured to” interpreted under 35 U.S.C. 112(f)) renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
th second paragraph by virtue of their dependency. Thus, claims 5 and 7 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitz SCT KK (JP 2016-14468 hereinafter “Kitz”) as cited on the IDS filed on 07/11/2019.
In regard to claims 1-4, and 6, Kitz discloses a sealing method and a coupling having a seal structure (Fig. 1 shows a coupling having a seal structure at 11) provided at a butt portion of a first member (Fig. 3, first member at 10 and “L” and a butt portion at 20) and a second member (Fig. 3, second member at 10 and “W2”) respectively having fluid passages that are in communication with each other (Fig. 3, bore defined by 
a screw (Fig. 1, nut at 17); 
an annular gasket (Fig. 3, gasket 11) interposed between the first member and the second member (Figs. 1 and 3), and at least one of the first member and the second member, which are coupling members (Fig. 1, both 10 are at least coupling members since both are coupled together), being provided on its surface facing the gasket with: 
an annular protrusion (Fig. 3, protrusion at 20 and 22); 
an inclined surface (Fig. 3, surface at 26 of the first member is inclined) located on an inner diameter side with respect to the annular protrusion (Fig. 3, inner diameter of 10 of the indicated first member can be interpreted as an inner diameter side with respect to the indicated protrusion at 20 and 22) and inclined in a direction away from the gasket (Fig. 3, 26 is inclined away from gasket 11); and
an outer-diameter-side surface located on an outer diameter side with respect to the protrusion (Fig. 3, outer diameter side surface at 15);
associated with the tightening of the screw, first bringing the protrusion into contact with a side surface of the gasket (Fig. 3, portion of the indicated protrusion at 22 and “L” first comes into contact with gasket 11), and then bringing the inclined surface, from a portion closer to the protrusion, into contact with the side surface of the gasket (Fig. 3, when gasket 11 is deformed from the contact pressure at 20, 22, and “L”, the deformation of the side of gasket 11 contacts the inclined surface at 26 of the indicated first member); and

In regard to claims 5 and 7, Kitz discloses the coupling according to claims 4 and 6 having a built-in check valve mechanism (Fig. 11 shows a built-in valve to the coupling assembly and in [0070] of the English translation discloses the coupling can include a check valve instead of a ball valve). 

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Yamaji et al. (US 6,161,875), Ohmi et al. (US 5,720,505), Yuhara et al. (US 9,145,990), Yamaji et al. (US 8,246,087), and Nakata et al. (US 2011/0031745) discloses a seal structure having at least one member including a protrusion that contacts an annular gasket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679